Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 4-7, 9, 11-12, 14, 16, 19-22, 24, 26-27, 29, 31-33 are pending in the current application.
2.	This application is a CON of 16/473,474 06/25/2019 ABN, which is a 371 of PCT/US2017/068673 12/28/2017, which claims benefit of 62/440,601 12/30/2016.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
Claim Rejections/Objections Withdrawn
4.	The rejection of claims 1, 5, 12, 14, 16, 20, 27 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to define the lowercase “i” variable is withdrawn in view of the amendments. 
	The rejection of claims 1, 5, 12, 14, 16, 20, 27 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, reference to the previous definition “(C1-C5)-alkyl” after amending the definition to “(C2-C5)-alkyl” is withdrawn based upon the amendments. 
The rejection of claims 12, 14, 27 and 29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn based upon the amendments.
The rejection of claims 12, 14, 27 and 29 under 35 U.S.C. 102(a)(1) as being described by the STN Chemical Database REGISTRY for RN 2026582-81-8, CN Propanoic acid, 3-[(3-cyano-1,6-dihydro-4-methyl-6-oxo-2-pyridinyl)thio]- (CA INDEX NAME), ED Entered STN: Nov 07, 2016 is withdrawn based upon the amendments.
Claim Rejections Maintained/ New Grounds of Objection
5.	The rejection of  claims 1, 5, 12, 14, 16, 20, 27 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained as well as for previously withdrawn claims 4, 6-7, 9, 11, 19, 21-22, 24, 26. Applicants’ representative’s arguments submitted on July 28, 2022 have been fully considered but are not persuasive. In the second set of remarks of July 28, 2022 applicant's representative has argued that while in haec verba support is not present, the individual compounds 6, 9, 10 and 13 in Table 1 support the (C2-C5 alkyl) amendment.  The compound 6 is a compound where  R1 is H, R2 is n-propyl, R3 is H, A is absent, and B is COOH.  The compound 9 is a compound where  R1 is H, R2 is ethyl, R3 is H, A is absent and B is COOH.  The compound 10 is a compound where  R1 is H, R2 is t-butyl, R3 is H, A is absent and B is COOH. The compound 13 is a compound where  R1 is H, R2 is i-propyl, R3 is H, A is absent and B is COOH. The new genus presented in the proviso is to not only to compounds with R1 is H, R3 is H, A is absent and B is COOH linked to R2 definitions in theses species but to any definitions of these variables.  This new genus is not supported by these examples and is appropriately rejected as new matter.  
	A new ground of objection is set forth below.
Objection
7.	 Claims 1 and 14 are objected to for the following informality:  The opening parenthesis is missing from the group recited in line 10 claim 1 clause “wherein the.....phenyl substituents on the C2-C5)alkyl”. Claim 14 has the same issue with the parenthesis in the definition of R2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 4-5, 6-7, 9, 11-12, 14, 16, 19-22, 24, 26,  27 and 29  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a rejection for new matter.  The amendment of R2 from “(C1-C5)alkyl” to “(C2-C5)alkyl” is not supported by the specification.
Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625